Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38030 Page 1 of 14




 1 David A. Nelson (pro hac vice)               Karen P. Hewitt (SBN 145309)
   (Ill. Bar No. 6209623)                       kphewitt@jonesday.com
 2 davenelson@quinnemanuel.com                  Randall E. Kay (SBN 149369)
   QUINN EMANUEL URQUHART                       rekay@jonesday.com
 3 & SULLIVAN, LLP                              JONES DAY
   500 West Madison St., Suite 2450             4655 Executive Drive, Suite 1500
 4 Chicago, Illinois 60661                      San Diego, California 92121
   Telephone: (312) 705-7400                    Telephone: (858) 314-1200
 5 Facsimile: (312) 705-7401                    Facsimile: (844) 345-3178
 6                                              [Additional counsel identified on
     Scott L. Watson (SBN 219147)               signature page]
 7   scottwatson@quinnemanuel.com
     QUINN EMANUEL URQUHART                     Attorneys for Plaintiff and
 8   & SULLIVAN, LLP                            Counterclaim Defendants
     865 South Figueroa Street, 10th Floor      QUALCOMM INCORPORATED
 9   Los Angeles, CA 90017                      AND
     Telephone: (213) 443-3000                  QUALCOMM TECHNOLOGIES,
10   Facsimile: (213) 443-3100                  INC.
11
12                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
13
     QUALCOMM INCORPORATED,                  Case No. 3:17-cv-1375-DMS-MDD
14
                              Plaintiff,     QUALCOMM INCORPORATED’S
15                                           MOTION TO EXCLUDE APPLE’S
               v.                            FALSE ALLEGATIONS OF WITNESS
16                                           TAMPERING AND RELATED
                                             ACCUSATIONS.
17 APPLE INC.,
                                             Trial Date: March 4, 2019
18                            Defendant.
19                                           Judge: Hon. Dana M. Sabraw
20 AND RELATED COUNTERCLAIMS
21
22
23
24
25
26
27
28   03536-00034/10724538.6
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38031 Page 2 of 14




    1 I.       INTRODUCTION
    2          On the morning of March 7, 2019, Defendant Apple Inc. (“Apple”) falsely
    3 accused Qualcomm and its counsel (Quinn Emanuel) of tampering with a fact
    4 witness that Apple had hoped to have appear voluntarily on its behalf. As this Court
    5 repeatedly found, “there is not any evidence” to support Apple’s allegations of
    6 witness tampering. (See, e.g., 3/7/2019 Trial Tr. at 801:23-24.)
    7          Indeed, Apple raised the allegations in open Court, without any prior effort to
    8 confer with Qualcomm’s counsel,1 knowing full well that they were baseless. As
    9 Qualcomm later learned, Apple had been contacted the morning of March 7, before
   10 trial commenced, and was told by Mr. Siva’s new counsel (Mr. Matthew Warren)
   11 that he had no communications with Qualcomm or its counsel relating to this matter
   12 or his retention by Mr. Siva. Dkt. 661-2. Moreover, Mr. Warren has represented
   13 every other Google employee who is a relevant witness to the parties’ litigations for
   14 more than a year, belying any basis for Apple’s purported surprise that he would be
   15 engaged to represent Mr. Siva as well. Dkt. 661 at 3-4: Dkt. 661-3; Dkt. 661-4.
   16 Despite these undisputed contrary facts – and the absence of any actual evidence to
   17 support its allegation – Apple’s counsel went on to explicitly allege witness
   18 tampering no less than twenty-four times over the course of two days. Such
   19
           1
   20          Apple stated to the Court that they first realized that Mr. Siva may not be
        coming as early as 9:40 p.m. on Wednesday, March 6, when he did not board his
   21
        flight to San Diego, and no later than 6:48 a.m. the next morning, after which they
   22   spoke with Mr. Siva’s then-attorney around 8 a.m. (3/7/2019 Trial Tr. at 603:20-
        604:8.) Counsel for the parties conferred at 10:00 p.m. on March 6 at Apple’s
   23
        behest to discuss evidentiary issues for the Court day and exchanged follow-up
   24   email discussions regarding evidentiary issues thereafter; the parties are also in
        frequent and immediate contact by email every day during trial on any number of
   25
        issues and each arrived in Court prior to the start of recorded proceedings on March
   26   7. Despite these opportunities, Apple elected not to raise the issue of Mr. Siva’s
        change of counsel or Apple’s concerns about “witness tampering” before presenting
   27
        them from the podium and in open Court on Thursday, March 7.
   28
                                                  -1-
                      QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38032 Page 3 of 14




    1 allegations are highly prejudicial to Qualcomm and would indelibly taint any verdict
    2 if presented to the jury. For these reasons, Qualcomm requests an order2 excluding:
    3                  Any argument or insinuation by Apple that Mr. Siva has been
                        “tampered with,3” “tainted,” “spoliated,” or otherwise compromised as
    4
                        a witness in this matter – whether by Qualcomm, its counsel, or anyone
    5                   else.
    6                  Any evidence or argument relating to Mr. Siva’s alleged initial
    7                   agreement to appear at trial voluntarily, his change or counsel, the
                        timing or voluntariness of his trial testimony, or the circumstances
    8                   leading thereto.4
    9
                       Any evidence or argument regarding the content of his conversations
   10                   with Mr. Lin and/or Apple’s counsel including but not limited to any
   11                   allegations that Mr. Siva’s future testimony is inconsistent with the
                        alleged “off the record” conversations.5
   12
        II.       APPLE’S ALLEGATIONS OF WITNESS TAMPERING ARE
   13
                  SPURIOUS AND INFLAMMATORY (FRE 403).
   14
                  After hearing arguments of counsel on March 7, this Court concluded “there
   15
        is not any evidence” that Mr. Siva was “tampered” with. (3/7/2019 Trial Tr. at
   16
   17         2
            Apple has advised Qualcomm that it may not oppose certain portions of this
   18 motion but will not agree to all of the requested relief. See Clark Aff. & Ex. B.
          3
   19       See, e.g., 3/7/2019 Trial Tr. at 604:19-605:2, 609:25-610:7, 610:7-10, 611:25-
      612:2, 793:1-5, 794:22-23, 797:16-20, 797:25-798:3, 799:7, 802:11-12, 802:18-20,
   20 803:6-8, 803:9-13, 803:17-19, 803:23-24 (alleging “witness tampering”); 605:3-11
   21 (claiming Mr. Siva is “a tainted witness”); 605:15-22 (“Here we have a witness be
      spoliated”); 792:6-8, 794:8-13 (“Somebody got to him”); 793:13-24, 794:8-13
   22 (“Who had the motivation to shut Mr. Siva up”).
   23     4
            See, e.g., 3/7/2019 Trial Tr. at 603:20-604:8, 604:13-19, 609:14-20, 609:21-
   24 23, 609:25-610:7, 791:23-792:5, 792:10-11, 792:18-21, 793:25-794:3, 794:5-7,
      797:16-20; 3/8/2019 Trial Tr. at 808:2-5.
   25     5
            See, e.g., 3/7/2019 Trial Tr. at 606:9-10 (“Dr. Lin can testify that Mr. Siva told
   26 him the following”), 798:20-22 (proposing that Apple “present the testimony of Mr.
      Siva … through the testimony of Apple’s expert, Dr. Lin”); 802:15-17, 810:12-15
   27
      (discussing “what [Mr. Siva] said to Mr. Mueller, … what he said to Ms. Tallon”).
   28
                                                  -2-
                         QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                   Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38033 Page 4 of 14




    1 801:22-24.) Since then, Apple has admitted that it has no evidence of witness
    2 tampering whatsoever. (3/8/2019 Trial Tr. at 809:24-810:5.) To the contrary, Mr.
    3 Siva’s counsel (Matt Warren) sent an email to all parties, which has been submitted
    4 to the Court, that very clearly specifies that he had no communications with
    5 Qualcomm or its lawyers regarding his retention by Mr. Siva and that Apple’s
    6 counsel was aware of that fact before ever raising this issue before the Court. Dkt.
    7 661-2.
    8         Despite Apple’s admission that its wild accusations – repeated no less than
    9 twenty four times in open Court – were wholly speculative and unfounded, Apple
   10 still contends that it should be allowed to argue that Mr. Siva has been “tampered
   11 with” or “tainted” if Apple believes his testimony is inconsistent with the party-line
   12 position Apple’s lawyers have previously presented to the witness. (3/8/3019 Trial
   13 Tr. at 810:11-15.) This position is baseless, inflammatory, and highly prejudicial.
   14 Fed. R. Civ. P. 401-403; Shannon v. Koehler, No. C 08–4059–MWB, 2011 WL
   15 10483366, at *6 (N.D. Iowa Oct. 19, 2011) (excluding witness tampering
   16 allegations). It also misleadingly describes not just the facts surrounding Mr. Siva’s
   17 change of counsel, but the contents of his prior testimony.
   18         During his deposition as Apple’s corporate designee pursuant to Fed. R. Civ.
   19 P. 30(b)(6), Mr. Siva testified that he had never read the ’949 patent and that his
   20 understanding was based exclusively on the information supplied by Apple’s
   21 lawyers. Ex. A (2/15/2018 A. Siva Dep. 159:12-19, 161:19-162:3). Indeed, during
   22 the deposition, Apple’s counsel objected to questioning related to Mr. Siva’s
   23 specific contributions to the ’949 Patent on the basis that “he’s never reviewed it.”
   24 (Id.) Thus, even if Mr. Warren did tell Apple’s counsel that he intended to “advise
   25 Mr. Siva not to answer any questions about whether he contributed anything to the
   26 ’949 Patent,” – an assertion that Apple has never backed up by producing any of its
   27 communications with Mr. Siva’s counsel – this advice would not conflict with Mr.
   28 Siva’s actual deposition testimony in any way. (Compare 3/7/2019 Trial Tr. at
                                                -3-
                     QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                               Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38034 Page 5 of 14




    1 604:19-605:2; 797:16-20 (falsely asserting that “This attorney is now saying, I am
    2 representing him and I am telling him to change his testimony.”)) Instead, as this
    3 Court has already noted, the advice appears to be nothing more than “a principled
    4 legal opinion” from Mr. Siva’s new counsel. (3/8/2019 Trial Tr. at 809:12-16.)
    5 Well-founded legal advice is not tantamount to “witness tampering,” “tainting” or
    6 “spoliating” the witness, “shutting up” Mr. Siva, or any of the pejorative phrases
    7 introduced by Apple’s counsel over the course of the two days of argument on this
    8 issue. See United States v. Ahrensfield, 09-3457 JP, 2010 WL 11619114, at *12
    9 (D.N.M. Aug. 24, 2010) (legitimate provision of legal advice does not constitute
   10 witness tampering) (citing 18 U.S.C. § 1515(c)).
   11         “Witness tampering” is a federal felony predicated on the requirement that a
   12 witness “was knowingly corrupted” or persuaded to “withhold” or “alter” material
   13 evidence. See 18 USC § 1512(b)(2)(A)-(B). Both the criminal nature of a “witness
   14 tampering” charge and the language of the charge itself are imbued with an
   15 inference of culpability. See Shannon, 2011 WL 10483366 at *1, 5-7 (rejecting
   16 accuser’s “indefatigable campaign to vilify” by alleging witness tampering).
   17 Whether or not Apple expressly attributes the alleged “tampering” to Qualcomm or
   18 its counsel, statements to the jury suggesting that the witness’s testimony has been
   19 manipulated or compromised are highly inflammatory and have no place in this
   20 trial. This is particularly true since, as this Court has found, the explanation
   21 consistent with all of the events surrounding Mr. Siva’s decision to change counsel
   22 and his counsel’s purported advice to limit Mr. Siva’s voluntary participation at the
   23 trial is a “principled legal opinion” about Mr. Siva’s best interests. See id. at *6
   24 (excluding testimony relating to witness tampering that was “ambiguous at best”).
   25 Apple should be foreclosed from introducing any argument, allegation, or
   26 insinuation of witness tampering – or any other of its numerous derogatory
   27
   28
                                                  -4-
                      QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38035 Page 6 of 14




    1 characterizations – in connection with Mr. Siva’s decision to retain new counsel or
    2 his subsequent testimony.6
    3 III.     THE COURT SHOULD EXCLUDE EVIDENCE OR ARGUMENT
               REGARDING THE VOLUNTARINESS OF MR. SIVA’S TESTIMONY
    4
    5          On Friday, March 8, the Court suggested that in view of the ongoing
    6 ambiguity surrounding Mr. Siva’s appearance – other than the Court’s confidence
    7 “that Quinn Emanuel, you, Mr. Nelson, and the Trial Team certainly have nothing to
    8 do with that” – the parties not comment on the voluntariness of Mr. Siva’s
    9 testimony. (3/8/2019 Trial Tr. at 1038:11-19) (citing FRE 403). Qualcomm agreed
   10 as long as the rule is applied fairly and bilaterally. The Court should ensure that Mr.
   11 Siva’s testimony adheres to the factual disputes at issue in this trial by clarifying the
   12 limits on his examination.
   13        While Apple argued during opening statements that Mr. Siva was to appear
   14 “voluntarily,” it appears that Apple recently attempted to serve Mr. Siva with a
   15 subpoena by emailing it to his counsel. While Apple contends that it has
   16 communicated with Mr. Siva’s lawyers regarding service, Apple has not produced
   17 any of the communications. The last communication involving Qualcomm
   18 specifically characterized the subpoena sent by email as “a courtesy copy.” Dkt.
   19 661-2. Thereafter, Apple stated to the Court that it had reached an agreement with
   20 Mr. Siva’s new counsel to have Mr. Siva appear on Monday, March 11. (3/8/2019
   21 Trial Tr. at 807:21-808:5.)
   22
   23      6
              To the extent Mr. Siva contradicts testimony he gave, under oath, at his
   24   deposition, Apple can freely impeach Mr. Siva with such contradictory statements
        without arguing that they are the result of “tampering” or other misconduct.
   25
        Similarly, as with any other witness, Qualcomm would be permitted to examine Mr.
   26   Siva about the fact of any meetings or discussions he may have had with counsel for
        Apple to prepare for his testimony, but not regarding the voluntariness of that
   27
        testimony or his change of counsel.
   28
                                                  -5-
                      QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38036 Page 7 of 14




    1         Apple should be foreclosed from continuing to assert that Mr. Siva is
    2 appearing “voluntarily” or from eliciting testimony or making arguments regarding
    3 the circumstances of his appearance including his decision to change counsel.
    4 Qualcomm has not been provided any of the written correspondence between Mr.
    5 Siva and its lawyers, has not been invited to participate in any verbal
    6 communications, and has been expressly foreclosed from taking discovery regarding
    7 Mr. Siva’s communications with Apple lawyers on the basis of attorney-client
    8 privilege. There is no evidence in the record or reasonable way for Qualcomm to
    9 verify anything Apple has represented regarding its counsel’s relationship with Mr.
   10 Siva or Mr. Siva’s decision to change counsel. See, e.g., 3/7/2019 Trial Tr. at
   11 609:25-610:7 (“As of last night, everything was fine . . .), 792:10-11 (“We had a
   12 wonderful relationship”), 792:18-21 (“We have been representing him for over a
   13 year now . . . and he was coming voluntarily.”), 793:25-794:3 (“We represented him
   14 for a year. Everything was fine.”). There is a myriad of legitimate reasons why Mr.
   15 Siva may have decided to change counsel, none of which Qualcomm may ever
   16 know; in fact, Apple has not provided Qualcomm with any of its communications
   17 with either Mr. Siva or his new counsel.7 See Rock River Commc’ns, Inc. v.
   18 Universal Music Grp., Inc., 745 F.3d 343, 353 (9th Cir. 2014) (noting that privilege
   19 “may not be used both as a sword and shield”). It would be fundamentally unfair to
   20 Qualcomm and prejudicial to these proceedings to allow Apple to make statements
   21 about Mr. Siva’s current or previous counsel relationships given the lack of
   22 transparency in the evidentiary record.
   23         In addition, allowing evidence or argument regarding Mr. Siva’s change of
   24 counsel or the “voluntariness” of his participation in these proceedings necessarily
   25
          7
   26       Certain communications between Apple and Mr. Siva were submitted in
      camera for judicial review but were not disclosed to Qualcomm on the basis of
   27
      attorney-client privilege. See 3/7/2019 Trial Tr. at 792:10-11.
   28
                                                -6-
                     QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                               Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38037 Page 8 of 14




    1 opens the door to the prejudicial countervailing evidence regarding the subpoena
    2 that this Court suggested should be kept out of evidence. (3/8/2019 Trial Tr. at
    3 1038:7-18.) As Apple implicitly acknowledged in crafting its opening statement,
    4 whether a witness appears voluntarily or under subpoena may affect his credibility
    5 with the jury. Thus, as this Court found, by expressly arguing in its opening
    6 statements that Mr. Siva was appearing voluntarily, Apple removed “a tool or a
    7 cross-examination point . . . from Qualcomm.” (3/7/2019 Trial Tr. at 797:4-6.) In
    8 view of the present record, there is certainly ample evidence undermining Apple’s
    9 prior position to the jury that Mr. Siva is “so upset about what happened here, he’s
   10 willing to take time off from his work . . . to come here to Court” to testify.
   11 (3/4/2019 Trial Tr. at 64:24-65:3.) And while Qualcomm agrees with this Court that
   12 the details of Mr. Siva’s change of counsel and the subsequent efforts by Apple to
   13 serve a subpoena on him are likely to distract the jury from the substantive issues in
   14 dispute, Qualcomm cannot be foreclosed from correcting an inaccurate record if
   15 Apple raises the issue of Mr. Siva’s “voluntary” appearance in front of the jury. 8
   16 Thus, Qualcomm simply requests – as it did verbally to the Court – that application
   17 of the rule be bilateral such that neither party will attempt to address Mr. Siva’s
   18      8
              Qualcomm believes that all of the evidence and argument relating to Mr.
   19   Siva’s relationship with current and former counsel, the subpoena, and the
   20   circumstances under which he is appearing should be excluded. If they are not,
        however, Apple must be compelled to produce its and its counsel’s communications
   21   with Mr. Siva as well as all communications between Apple’s counsel and Mr.
   22   Siva’s subsequent counsels. The latter are not privileged and should be turned over
        as a matter of course. If Apple intends to elicit testimony or make arguments about
   23   the nature of its own relationship with Mr. Siva, then it waives the right to invoke
   24   privilege or work product protections over related evidence of that relationship.
        United States v. Halbert Constr. Co., No. 17-CV-803-CAB-WVG, 2018 WL
   25   4599897, at *2 (S.D. Cal. Sept. 25, 2018) (“Disclosing privileged communication ...
   26   results in waiver as to all other communication on the same subject.”) (ellipses in
        original) (quoting Hernandez v. Tanninen, 604 F.3d 1095, 1100 (9th Cir. 2010)).
   27
   28
                                                  -7-
                      QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38038 Page 9 of 14




    1 representation by counsel, change of counsel, or the voluntariness of his appearance
    2 (or non-appearance) at trial in its presentation to the jury.
    3 IV.     THE COURT SHOULD EXCLUDE HEARSAY TESTIMONY BY
              APPLE’S WITNESSES REGARDING ALLEGED OUT-OF-COURT
    4
              AND OFF-THE-RECORD CONVERSATIONS WITH MR. SIVA
    5
              Finally, Apple must be precluded from eliciting evidence or making
    6
        arguments regarding Mr. Siva’s alleged off-the-record conversations with Apple’s
    7
        expert witnesses and counsel. To date, Apple has been unwilling to agree to adhere
    8
        to the Federal Rules of Evidence in this respect. Throughout the parties’ arguments,
    9
        Apple has consistently represented its intent to rely on what it claims Mr. Siva “said
   10
        to [Apple’s] expert . . . what he said to Mr. Mueller . . .[and] what he said to Ms.
   11
        Tallon.” (See, e.g., 3/8/2019 Trial Tr. at 810:11-15; see also 3/7/2019 Trial Tr. at
   12
        605:3-11, 606:8-14, 794:5-7, 797:25-798:3, 802:15-17.) Indeed, Apple specifically
   13
        requested to be permitted to “present the testimony of Mr. Siva … through the
   14
        testimony of Apple’s expert, Dr. Lin, with whom Mr. Siva spoke.” (3/7/2019 Trial
   15
        Tr. at 798:20-22.). This proposed wholesale hearsay contravenes all relevant
   16
        evidentiary rules and should be prohibited.
   17
              While experts may base their opinions on hearsay, “a party cannot call an
   18
        expert simply as a conduit for introducing hearsay under the guise that the testifying
   19
        expert used the hearsay as the basis of his testimony.” Marvel Characters, Inc. v.
   20
        Kirby, 726 F.3d 119, 136 (2d Cir. 2013); see also, e.g., United States v. Tomasian,
   21
        784 F.2d 782, 786 (7th Cir. 1986) (Rule 703 “does not sanction the simple
   22
        transmission of hearsay” by an expert to the jury); Rembrandt Wireless Techs., LP v.
   23
        Samsung Elecs. Co., 2:13-cv-213-JRG-RSP, 2015 WL 627430, at *5 (E.D. Tex. Jan.
   24
        31, 2015) (precluding expert from “refer[ring] to” what others told him,
   25
        notwithstanding his ability to “rely upon those conversations as a basis of his
   26
        opinion”). “[A]n expert may not be used simply as a vehicle for the admission into
   27
        evidence of otherwise inadmissible hearsay testimony.” Crowley v. Chait, 322 F.
   28
                                                   -8-
                      QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38039 Page 10 of 14




     1 Supp. 2d 530, 553 (D.N.J. 2004) (citing 29 C. WRIGHT & V. GOLD, FED. PRAC. &
     2 PROC., § 6273, p. 312 (1997)). Accordingly, experts are “precluded from offering
     3 hearsay testimony, summarizing evidence, and opining on the credibility or
     4 consistency of [fact witness] testimony.” Id. Such testimony “‘comes dangerously
     5 close to usurping the jury’s function’ and ‘implicates Rule 403.’” Id. (quoting
     6 United States v. Dukagjini, 326 F.3d 45, 54 (2d Cir. 2003); citing Salas v.
     7 Carpenter, 980 F. 2d 299, 304 (5th Cir. 1992)). “Listening to the testimony and
     8 deciding whether it is contradictory is the ‘quintessential jury function of
     9 determining credibility of witnesses .’ An expert may not substitute his judgment
    10 for the jury’s.” Id. at 553-54 (quoting SEC v. Lipson, 46 F. Supp. 2d 758, 763 (N.D.
    11 Ill 1998)).
    12         Generally, an expert cannot relay the specific contents of informal
    13 conversations he or she has had with a fact witness under the guise of “expert
    14 opinion.” United States v. Mejia, 545 F.3d 179, 197-98 (2d Cir. 2008) (parts of
    15 expert’s testimony that “involved merely repeating information he had read or
    16 heard” violated Rule 703 because an “expert may not … simply transmit that
    17 hearsay to the jury”). There is no hearsay exception that would apply to Mr. Siva’s
    18 purported out-of-court statements. See Fed. R. Evid. 801-804. And the risk of
    19 prejudice associated with allowing Dr. Lin to testify regarding Mr. Siva’s alleged
    20 prior, out-of-court, statements is particularly acute. Apple’s counsel has expressly
    21 stated its intent to elicit testimony from Dr. Lin to impeach the testimonial record
    22 created by Mr. Siva should perceived conflicts arise between Mr. Siva’s sworn
    23 testimony and his alleged informal, out-of-court, hearsay statements to Dr. Lin or to
    24 supplement Mr. Siva’s proffered testimony. (See, e.g., 3/8/2019 Trial Tr. at 810:11-
    25 15.) Apple has also attributed such alleged “inconsistencies” to Mr. Siva’s change
    26 in counsel, which – as discussed above – is an issue rife with ambiguity and false
    27 charges, and which is subject to Federal Rule of Evidence 403 exclusion. The
    28 established hearsay law and Federal Rule of Evidence 403 preclude Dr. Lin from
                                                -9-
                      QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38040 Page 11 of 14




     1 testifying about the contents of his conversations with Mr. Siva or offering any
     2 credibility opinions regarding the witness’s trial testimony.
     3         Similarly, and at the risk of stating the obvious, any statements Mr. Siva
     4 allegedly made to Apple’s counsel regarding his alleged contributions to the ’949
     5 patent are plainly inadmissible. Not only are they hearsay without foundation but,
     6 additionally, Apple has asserted and continues to assert privilege over those
     7 communications. Apple cannot, on one hand, maintain privilege over its
     8 communications with Mr. Siva and on the other complain that those conversations
     9 are inconsistent with the evidentiary record. See Chevron Corp. v. Pennzoil Co.,
    10 974 F.2d 1156, 1162 (9th Cir. 1992). At this stage of the trial, it is too late to do the
    11 necessary follow-up discovery that would be required should Apple voluntarily
    12 waive privilege over the communications between counsel and Mr. Siva. The only
    13 reasonable option is to preclude Apple from eliciting testimony or making
    14 arguments regarding or references to Mr. Siva’s previous, privileged
    15 communications with his former lawyers.
    16 V.      CONCLUSION
    17         For the reasons set forth above, Plaintiff respectfully requests that the Court
    18 exclude each of the following:
    19              Any argument or insinuation by Apple that Mr. Siva has been
                     “tampered with,” “tainted,” “spoliated,” or otherwise compromised as a
    20
                     witness in this matter – whether by Qualcomm, its counsel, or anyone
    21               else.
    22              Any evidence or argument relating to Mr. Siva’s alleged initial
    23               agreement to appear at trial voluntarily, his change or counsel, the
                     timing or voluntariness of his trial testimony, or the circumstances
    24               leading thereto.
    25
                    Any evidence or argument regarding the content of his conversations
    26               with Mr. Lin and/or Apple’s counsel including but not limited to any
    27               allegations that Mr. Siva’s future testimony is inconsistent with the
                     alleged “off the record” conversations.
    28
                                                   -10-
                       QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                 Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38041 Page 12 of 14




     1
     2
     3 DATED: March 10, 2019                  Respectfully Submitted,
     4
     5                                     By /s/ Michelle Ann Clark
     6
                                              QUINN EMANUEL URQUHART &
     7                                        SULLIVAN, LLP
                                              David A. Nelson (pro hac vice)
     8                                        (Ill. Bar No. 6209623)
                                              davenelson@quinnemanuel.com
     9                                        Nathan A. Hamstra (pro hac vice)
                                              (Ill. Bar No. 6286325)
    10                                        nathanhamstra@quinnemanuel.com
                                              500 West Madison St., Suite 2450
    11                                        Chicago, Illinois 60661
                                              Telephone: (312) 705-7400
    12                                        Facsimile: (312) 705-7401
    13                                        Scott L. Watson (SBN 219147)
                                              scottwatson@quinnemanuel.com
    14                                        Valerie A. Lozano (SBN 260020)
                                              valerielozano@quinnemanuel.com
    15                                        Patrick T. Schmidt (SBN 274777)
                                              patrickschmidt@quinnemanuel.com
    16                                        865 South Figueroa Street, 10th Floor
                                              Los Angeles, CA 90017
    17                                        Telephone: (213) 443-3000
                                              Facsimile: (213) 443-3100
    18
                                              Richard W. Erwine (pro hac vice)
    19                                        (N.Y. Bar No. 2753929)
                                              richarderwine@quinnemanuel.com
    20                                        Alexander Rudis (pro hac vice)
                                              (N.Y. Bar No. 4232591)
    21                                        alexanderrudis@quinnemanuel.com
                                              51 Madison Avenue, 22nd Floor
    22                                        New York, NY 10010
                                              Telephone: (212) 849-7000
    23                                        Facsimile: (212) 849-7100
    24                                        Sean S. Pak (SBN 219032)
    25                                        seanpak@quinnemanuel.com
                                              Michelle A. Clark (SBN 243777)
    26                                        michelleclark@quinnemanuel.com
                                              50 California Street, 22nd Floor
    27                                        San Francisco, CA 94111
                                              Telephone: (415) 875-6600
    28                                        Facsimile: (415) 875-6700
                                              -11-
                    QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                              Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38042 Page 13 of 14




     1
     2                                        JONES DAY
                                              Karen P. Hewitt (SBN 145309)
     3                                        kphewitt@jonesday.com
                                              Randall E. Kay (SBN 149369)
     4                                        rekay@jonesday.com
                                              John D. Kinton (SBN 203250)
     5                                        jkinton@jonesday.com
                                              Kelly V. O’Donnell (SBN 257266)
     6                                        kodonnell@jonesday.com
                                              4655 Executive Drive, Suite 1500
     7                                        San Diego, California 92121
                                              Telephone: (858) 314-1200
     8                                        Facsimile: (858) 345-3178
     9                                        Attorneys for Plaintiff and
                                              Counterclaim Defendants
    10                                        QUALCOMM INCORPORATED and
                                              QUALCOMM TECHNOLOGIES, INC.
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              -12-
                    QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                              Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 667 Filed 03/10/19 PageID.38043 Page 14 of 14




     1
     2
     3
     4
                                   CERTIFICATE OF SERVICE
     5
               The undersigned hereby certifies that a true and correct copy of the above and
     6
         foregoing document has been served on March 10, 2019 to all counsel of record
     7
         who are deemed to have consented to electronic service via the Court’s CM/ECF
     8
         system per Civil Local Rule 5.4. Any other counsel of record will be served by
     9
         electronic mail, facsimile and/or overnight delivery.
    10
               Executed on March 10, 2019 at San Francisco, California.
    11
    12
                                             /s/ Michelle Ann Clark
    13
                                                Michelle Ann Clark
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  -13-
                       QUALCOMM INCORPORATED’S MOTION TO EXCLUDE ALLEGATIONS OF TAMPERING
                                                                 Case No. 3:17-cv-1375-DMS-MDD
